--------------------------------------------------------------------------------

Exhibit 10.3

(English Summary)

Consulting Services Agreement

The Consulting Services Agreement is entered into as of January 1, 2005 between
Organic Region Group Limited, a limited company incorporated under the laws of
British Virgin Island, which has the expertise in the business of fruit planting
and trading (the “Party A”) and Mr. Luo Xiong (the “Party B”), an individual in
Guangzhou, China, who is engaged in the fruit plant and trade business.

The Parties agree as follows:

 

 

 

 

1

Retention and Scope of Service

 

 

 

 

1.1

Party B agrees to retain the services of Party A, and Party A accepts such
appointment to provide services with respect to the current and proposed
operations of Party B’s business in the PRC upon the terms and conditions of
this Agreement. The services subject to this Agreement shall include, without
limitation:

 

 

 

a)

General Business Operation. Advice and assistance relating to development of
technology and provision of consultancy services, particularly as related to
travel services.

 

 

 

 

b)

Human Resources.

 

 

 

 

 

 

(i)

Advice and assistance in relation to the staffing of Party B, including
assistance in the recruitment, employment and secondment of management
personnel, administrative personnel and staff of Party B;

 

 

 

 

 

 

(ii)

Training of management, staff and administrative personnel;

 

 

 

 

 

 

(iii)

Assistance in the development of sound payroll administrative controls in Party
B;

 

 

 

 

 

 

(iv)

Advice and assistance in the relocation of management and staff of Party B;

 

 

 

 

 

c)

Research and Development

 

 

 

 

 

 

(i)

Advice and assistance in relation to research and development of Party B;

 

 

 

 

 

 

(ii)

Advice and assistance in fruit planting and trading; and

 

 

 

 

 

d)

Others. Such other advice and assistance as may be agreed upon by the Parties.


--------------------------------------------------------------------------------

 

 

 

 

1.2

Exclusive Services Provider. During the term of this Agreement, Party A will be
the exclusive provider of the Services. Party B shall not seek or accept similar
services from other providers unless the prior written approval is obtained from
Party A.

 

 

 

 

1.3

Intellectual Properties Related to the Services. Party A shall own all
intellectual property rights developed or discovered through research and
development, in the course of providing services, or derived from the provision
of the Services. Party B may use any intellectual property when concludes a
separate agreement with Party A. Party B is authorized to use Party A’s name in
normal business.

 

 

1.4

Pledge. Party B shall permit and cause Party B’s shareholders to pledge the
equity interests of Party B to Party A for securing the Fee that should be paid
by Party B pursuant to this Agreement.

 

 

 

 

2

Payment.

 

 

 

 

2.1

General.

 

 

 

 

 

a)

Party B shall pay to Party A during the term of this Agreement a consulting
services fee (the “Consulting Services Fee”), payable in RMB each quarter, equal
to all of its revenue for such quarter based on the quarterly financial
statements provided under Clause 4.1 below. Such quarterly payment shall be made
within 15 days after receipt by Party A of the financial statements referenced
above.

 

 

 

 

 

b)

Party B will permit Party A, with ten days notice, to conduct periodic audits of
books and records of Party B and examine and make copies of and abstracts from
the books and records under the Party B’s control.

 

 

 

 

2.2

Without Party A’s written consent, Party B shall not set off any amount it may
claim is owed to it By Party A against any Consulting Services Fee payable to
Party A.

 

 

 

 

2.3

The Consulting Services Fee shall be paid in RMB by telegraphic transfer to
account designated by Party A.

 

 

 

 

2.4

If Party B fails to pay all or any part of the Consulting Services Fee, Party B
shall pay the interest in RMB on the amount overdue based on the 3 month lending
rate for RMB announced by the Bank of China on the relevant due date.

 

 

 

 

2.5

All the payments made by Party B shall be made free and clear of and without
deduction for or on account of tax, unless otherwise required.

 

 

 

 

3

Further Terms of Cooperation

 

 

 

 

          All business revenue of Party B shall be directed in full by Party B
into a bank account(s) designated by Party A.

2

--------------------------------------------------------------------------------

 

 

 

 

4

Undertakings of Party A

 

 

4.1

Party B will furnish to Party A: a) preliminary income statements and balance
sheets of Party B within 5 days of the end of each calendar month; b) final
monthly reports within 10 days after the end of each calendar month; c)
quarterly reports within 45 days after each quarterly date; d) annual audited
accounts within 6 months of the end of the financial year; e) budgets within 90
days before the first day of each financial year; f) notice of litigation
promptly and g) other information as Party A may reasonably request from time to
time.

 

 

4.2

Party B shall keep proper books of record and account in which full, true and
correct entries in conformity with generally accepted accounting principles in
the PRC and all requirements of law shall be made of all dealings and
transactions in its business and activities. Party B shall permit officers and
designated representative of Party A to examine the books of record and account
of Party B.

 

 

4.3

Party B will do or cause to be done, all thins necessary to preserve and keep in
full force and effect its existence and its material rights, franchises and
licenses.

 

 

4.4

Party B will comply with all applicable laws and restrictions imposed by all
governmental bodies, in respect of the conduct of its business arid the
ownership of its property.

 

 

5

Negative Covenants

 

 

Party B agrees, during the term of this Agreement, without the prior written
consent of Party A, Party B will not

 

 

 

 

5.1

issue, purchase or redeem any equity or debt securities of Party B;

 

 

 

 

5.2

create, incur, assume or suffer to exist any lien upon or with respect to any
property or assets of Party B;

 

 

5.3

wind up, liquidated or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets, or purchase or otherwise acquire any party
of the property or assets of any person;

 

 

5.4

declare or pay any dividends, or return any capital to its shareholders;

 

 

5.5

permit the aggregate payments under agreements to rent or lease any real or
personal property to exceed US$1 million in any fiscal year;

 

 

5.6

contract, create, incur, assume or suffer to exist any indebtedness;

 

 

5.7

lend money or credit or make advances to any person, or purchase or acquire any
stock, obligations or securities of , or any other interest in, or make any
capital contribution to, any other person;

 

 

5.8

enter into any transaction or series of related transactions with any affiliate
of Party B;

3

--------------------------------------------------------------------------------

 

 

 

 

5.9

make any expenditure for fixed or capital assets which exceeds in the aggregate
for Party B the amount of commencing in the fiscal year;

 

 

5.10

make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of any existing indebtedness; or amend or permit the
amendment of any provision of any existing indebtedness or of any agreement
relating to any of the foregoing; or amend its AOA or business license.

 

 

5.11

engage in any business other than those types of business prescribed with the
business scope of Party B’s business license, except with Party A’s prior
written consent.

 

 

6

Term and Termination.

 

 

6.1

This Agreement will take effect on the date of execution of this Agreement.

 

 

6.2

This Agreement may be terminated for the reasons 1) material breach of contract,
bankruptcy, liquidation, dissolution, Party B’s license or approval being
terminated; or 2) by election of Party A with or without reason.

 

 

6.3

Any Party electing properly to terminate this Agreement shall have no liability
to the other Party for indemnity, compensation or damages arising solely from
the exercise of such right.

 

 

7

Governing Law and Jurisdiction.

 

 

7.1

This Agreement is governed by and construed in accordance with the laws of PRC.

 

 

7.2

If the dispute cannot be settled through consultations within 90 days following
the date on which the notice for consultation is given, the dispute shall be
submitted to arbitration in China under the auspices of China International
Economic and Trade Arbitration Commission (“CIETAC”). The Parties shall jointly
appoint a qualified interpreter for the arbitration proceedings and shall be
responsible for sharing in equal portions the expense incurred by such
appointment. There shall be three arbitrators. Unless otherwise provided by the
arbitration rules of CIETAC, the arbitration proceeding shall be conducted in
English. The arbitration tribunal shall apply the arbitration rules of the
CIETAC in effect on the date of the signing of this Agreement.

 

 

8

Assignment

          No part of this Agreement shall be assigned or transferred by either
Party without the prior written consent of the other Party.

 

 

Party A:

Signature or Chop:

Contract Person:

Fax:

Te;:

Party B:

Signature or Chop:

Contract Person:

Fax:

Te;:


4

--------------------------------------------------------------------------------